      Case 3:21-cv-02470-EMC Document 55-2 Filed 07/26/21 Page 1 of 2



 1   DOUGLAS H. MEAL (admitted pro hac vice)
     dmeal@orrick.com
 2   SETH HARRINGTON (admitted pro hac vice)
     sharrington@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     222 Berkeley Street
 4   Suite 2000
     Boston, MA 02116-3740
 5   Telephone:    +1 617 880 1800
     Facsimile:    +1 617 880 1801
 6
     MICHELLE VISSER (CA BAR NO. 277509)
 7   mvisser@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8   The Orrick Building
     405 Howard Street
 9   San Francisco, CA 94105-2669
     Telephone:    +1 415 773 5518
10   Facsimile:    +1 415 773 5759
11   Attorneys for Defendants
     Shopify (USA) Inc. and Shopify Inc.
12
                                 UNITED STATES DISTRICT COURT
13

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                   SAN FRANCISCO DIVISION

16

17
     NAEEM SEIRAFI, EDWARD BATON,                  Case No. 21-cv-02470-EMC
18   ANTHONY COMILLA, BRETT DEENEY,
     and ABRAHAM VILINGER, Individually and        [PROPOSED] ORDER GRANTING
19   on Behalf of All Others Similarly Situated,   DEFENDANT SHOPIFY (USA) INC.’S
                                                   MOTION TO DISMISS PLAINTIFFS’
20                     Plaintiffs,                 FIRST AMENDED CLASS ACTION
                                                   COMPLAINT
21   v.
                                                   Date:     October 21, 2021
22   LEDGER SAS, SHOPIFY (USA) INC., and           Time:     1:30 p.m.
     SHOPIFY INC.,                                 Location: Courtroom 5, 17th Floor
23                                                           450 Golden Gate Ave.
                       Defendants.                           San Francisco, California
24
                                                   Judge:     The Honorable Edward Chen
25

26

27

28                                                              [PROPOSED] ORDER GRANTING
                                                              DEFENDANT SHOPIFY (USA) INC’S
                                                                     MOTION TO DISMISS FAC
                                                                            21-CV-02470-EMC
      Case 3:21-cv-02470-EMC Document 55-2 Filed 07/26/21 Page 2 of 2



 1          Presently before the Court is Defendant Shopify (USA) Inc.’s (“Shopify USA”)’s Motion

 2   to Dismiss Plaintiffs’ First Amended Class Action Complaint. Having considered the parties’

 3   written submissions and arguments, the Court GRANTS the Motion.

 4

 5          [The Court finds that Plaintiffs’ First Amended Class Action Complaint against Defendant

 6   Shopify USA must be dismissed for lack of jurisdiction.]

 7          OR

 8          [The Court finds that Plaintiffs’ First Amended Class Action Complaint against Defendant

 9   Shopify USA must be dismissed for failure properly plead under Rule 8 of the Federal Rules of
10   Civil Procedure.]

11          OR

12          [The Court finds that Plaintiffs’ First Amended Class Action Complaint against Defendant

13   Shopify USA must be dismissed for failure to state a cognizable claim for relief.]

14

15          Accordingly, IT IS HEREBY ORDERED THAT Defendant Shopify USA’s Motion is

16   GRANTED. Plaintiffs’ First Amended Class Action Complaint against Defendant Shopify USA

17   is hereby dismissed WITHOUT PREJUDICE.

18

19          IT IS SO ORDERED.
20
     DATED: _____________________
21                                                               HON. EDWARD CHEN
                                                                 United States District Judge
22

23

24

25

26

27

28                                                                     [PROPOSED] ORDER GRANTING
                                                                     DEFENDANT SHOPIFY (USA) INC.’S
                                                    -1-                     MOTION TO DISMISS FAC
                                                                                   21-CV-02470-EMC
